DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022, has been entered.
 	Claims 1-4, 7-23 and 26-28 are pending.  Claims 26-28 are new.

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-23 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite “a foamed echogenic medical image enhancing,” which is considered a functional limitation.  A claim limitation is functional when it recites a feature by what it does rather than by what it is.  While functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined to be definite under 35 U.S.C. 112(b).   When claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”) (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)).  
This is the case here where Applicant asserts that “the person skilled in the art would recognize the difference between microbubbles and foam.”  Reply at page 7.  This assertion is tantamount to simply arguing that although the prior art teaches the same materials in combination the instant invention is different.  If the invention is different, Applicant should provide more detail distinguishing it from the prior art rather than simply rely on the term “foam” or “foamed,” which is insufficient.   Given its broadest reasonable interpretation, a foam would include the presence of microbubbles. 
Accordingly, one of ordinary skill in the art is at a loss to know what an anticipatory reference would need to disclose in order to satisfy this claim limitation.
Claims 3, 4, 7-23 and 26-28 are indefinite insofar as they depend from claims 1 and 2. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7-9, 11, 15, 17, 18, 20-22 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dreyer et al., N. Engl. J. Med 376;21 (2017).
Regarding claims 1, Dreyer et al. teaches oil-based or water-based contrast for hysterosalpingography in infertile women.  See Title.  The oil-based contrast included Lipiodol UltraFluid (current claims 9, 21 and 228).  See page 2045, col. 1.  Dreyer et al. concluded that the rate of ongoing pregnancy was “significantly higher among infertile women who underwent hysterosalpingography with oil contrast than [water contrast].”  Page 2050, col. 1.  Dreyer et al also teaches that “[n]ew techniques for outpatient tubal testing have been introduced, including hysterosalpingo-foam sonography” (current claim 17).  Page 2051. 
Dreyer et al. does not teach a foamed echogenic hydrophobic, water-immiscible composition comprising Lipiodol.  However, it would have been prima facie obvious to one ordinary skill in the art prior to the effective filing date of the invention to prepare a foamed echogenic hydrophobic, water-immiscible composition comprising Lipiodol from the teachings Dreyer et al. thus arriving at the claimed invention.  Here, an ordinarily skilled artisan would find motivation to prepare a foamed echogenic hydrophobic, water-immiscible composition comprising Lipiodol for ultrasonography tubal testing in Dreyer et al.’s suggestion that new techniques for outpatient tubal testing include hystersalpingo-foam sonography and teaching that the Lipiodol based contrast resulted in higher rates of ongoing pregnancy among infertile women.  
Regarding claims 2, 3 and 20, although the claimed range of water:hydrophobic, water-immiscle composition are not expressly disclosed, it would be within the purview of one ordinary skill in the art that an oil composition may include some amount of water.  Here, the claims encompass 1% water to half water half oil to 3 parts water to one part oil or 75% water.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claims 4, 7, 8 and 26-28, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claims 11 and 22, a wherein clause that describes how the foam is formed introduces a product-by-process limitation.   The determination of the patentability is based on the product itself and not the process recited in the claims. “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” 
Regarding claim 15, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding claim 18, although Dreyer et al. does not teach enhancing contrast of a medical image, granting a patent on the discovery of an unknown but inherent function  would remove from the public that which is in the public domain by virtue of its inclusion in or obviousness from the prior art.  Here, Dreyer et al. already teach expressly or implicitly introducing the composition into fallopian, which reads on the only positive, active step of Applicant's claimed method i.e., administration.  Thus, the composition of Dreyer et al. would naturally enhance contrast of a medical image.  See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (“when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated.”)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schneider et al. (US 2001/0024638).
Regarding claim 12, Schneider et al. teaches “gas filled microbubbles in an aqueous carrier liquid usable as contrast agents in ultrasonic echography.  The suspensions comprise amphipathic compounds of which at least one may be a laminarized phospholipid.”  Abstract.  This would read on “hydrophobic, water-immiscible composition.”  Schneider et al. also teaches that bubble concentration between 104 and 105 are known in the art.  See para. [0006].-  This would read on “wherein said air or gas bubbles have a density of bubbles of less than 1*10^6 (< 1,000,000).”  
Schneider et al. teaches exposing the composition to sulfur hexafluoride gas in vial and injecting in each vial glycerol solution in water.  See paras. [0036]-[0037].  This reads on “a first chamber or syringe with a predetermined amount of echolucent, image enhancing hydrophobic, water-immiscible composition, and a second chamber or syringe with a predetermined amount of . . . (ii) aqueous solution with sterile air or gas.”
Regarding claim 13, “[w]here the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.”  In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)
Regarding claim 14, Schneider et al. teaches “aqueous saline solution.”  Para. [0028].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618